 

am

UNITED STATES DISTRICT CoURr APR 12 2019

soUTH;ERN DISTRICT 0F CALIFORNIA CLEHK 63 Q;~S“;~F;~,;~T“~C-OUHT
SOUTHEF{N D|ST 'T OF CAL¥FOHN|A
UNITED STATES OF AMERICA JUDGMENT IN A CRIM`TNAL (`AS c DEF’UT"'
(For Revocation of Probation or Supervised Relehs/éjv

(For Offenses Committed On or After November l, 1987)

 

al
AO 245D (CASD Rev. 1/19) Judgrnent in a Criminal Case for Revocations §m

       

 

V.
RAMoN CENDEJAs-AGUIRRE (1)

aka man Carlos mores Case Number: 3119-CR-07007-WQH

 

 

Timothy Robert Garrison, FD
Defendant’s Attomey
REGIsTRATIoN No. 46647-1 12
|:] _
THE DEFENDANTZ
m admitted guilt to violation of allegation(s) No. 1 Of the Ord€l‘ to ShOW CallSe
l:l Was found guilty in violation of allegation(s) No. aHer denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 n nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
Thc sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all iines,.restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Anril 9. 2019

Date of lmposition of Sentence
W//%M /
S

HoN'. WIITLIAM Q. HAYE
UNITED sTATES DIST CT JUDGE

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT; RAMON cENDEJAs-AGUBRE (1) Judgmem - rage 2 Of 2
CASE NUMBER: 3:19-CR-07007-WQH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

12 months to run consecutive to the sentence imposed in lS-cr-4629-WQH and concurrent to the sentence imposed in
l9-cr-7022-WQH.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:]|]

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

E as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3;19-cR-07007-wQH

